PER CURIAM:
El 23 de febrero de 1984 impusimos al nota-rio Benjamín Rivera Ortiz una multa de $50 por haber in-cumplido con su deber de rendir los índices notariales durante gran parte del año 1983. Se le apercibió de que cualquier fu-tura inobservancia de las disposiciones de la Ley Notarial darán lugar a sanciones más severas.
El 27 de diciembre de 1985 el Director de Inspección de Notarías informó que el notario arriba indicado había dejado de rendir índices notariales desde el 21 de julio de 1985 hasta esa fecha. Le concedimos un término a dicho notario para someter dichos índices al Director de Inspección de Notarías y mostrar causa por la cual no debamos imponerle sanciones severas.
El 28 de enero de 1986 el Director de Inspección de Nota-rías nos informó que el notario le sometió los índices notaria-les que tenía atrasados. El Director acompañó copia de los ín-dices positivos, de donde surge que desde el 21 de julio de 1985 hasta el 9 de enero de 1986 se suscribieron ante dicho notario cinco declaraciones juradas. (Afidávit 3301 al 3304.) (1)
*402En su escrito la única justificación o excusa que ofrece es que no cuenta con las facilidades de una mecanógrafa para preparar semanalmente estos informes. Señala que sólo auto-rizó siete afidávit desde julio de 1985. (2) Sugiere que este Tribunal solicite a la Legislatura que se enmiende la Ley Notarial para que los notarios vengan obligados a rendir índices sola-mente cuando hay actividad notarial. Nada de lo anterior lo exime de responsabilidad por su desatención a las claras dispo-siciones legales. In re Todd Arias, 117 D.P.R. 10 (1986); In re Segarra Irizarry, 116 D.P.R. 685 (1985); In re Colón de Zengotita, 116 D.P.R. 303 (1985); In re Rivera Lassen, 116 D.P.R. 325 (1985).
A tenor con las circunstancias presentes, se dictará sen-tencia para suspender del ejercicio del notariado al Ledo. Ben-jamín Rivera Ortiz, por un período de un año, a partir del día siguiente en que el licenciado Rivera Ortiz sea notificado de la presente sentencia.
El Juez Presidente Señor Pons Núñez no intervino.

(1) Aparecen dos declaraciones con el mismo número 3302. La primera suscrita por Carmen Ramírez el 31 de julio de 1985 y la segunda por Rosa *402Julia Soler el 3 de septiembre de 1985. Este error denota una violación a la See. 3 de la Ley del 12 de marzo- de 1908 (4 L.P.R.A. see. 889).


(2) Él dejó de rendir los índices semanales desde el 21 de julio de 1985. Aparentemente de ahí la discrepancia entre cinco y siete declaraciones juradas.